EXHIBIT 99.1 DEP Holdings, LLC Unaudited Condensed Consolidated Balance Sheet at June 30, 2008 DEP HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at June 30, 2008 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Background and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Policies and Related Matters 4 Note 3 – Financial Instruments 6 Note 4 – Inventories 7 Note 5 – Property, Plant and Equipment 8 Note 6 – Investments in and Advances to Evangeline 8 Note 7 – Intangible Assets 8 Note 8 – Debt Obligations 9 Note 9 – Limited Partners’ Interest and Parent Interest in Subsidiaries 9 Note 10 – Member’s Equity 9 Note 11 – Business Segments 10 Note 12 – Related Party Transactions 10 Note 13 – Commitments and Contingencies 12 1 DEP HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT JUNE 30, 2008 (Dollars in thousands) ASSETS Current assets: Cash and cash equivalents $ 13,891 Accounts receivable – trade, net of allowance for doubtful accounts of $37 132,933 Accounts receivable – related parties 7,064 Inventories 11,863 Prepaid and other current assets 2,126 Total current assets 167,877 Property, plant and equipment, net 954,419 Investments in and advances to unconsolidated affiliate 4,177 Intangible assets, net of accumulated amortization of $1,509 6,618 Other assets 238 Total assets $ 1,133,329 LIABILITIES AND MEMBER'S EQUITY Current liabilities: Accounts payable – trade $ 6,649 Accounts payable – related parties 4,787 Accrued product payables 124,618 Accrued interest 122 Other current liabilities 11,804 Total current liabilities 147,980 Long-term debt 208,000 Other long-term liabilities 2,859 Parent interest in subsidiaries of Duncan Energy Partners 461,785 Limited partners of Duncan Energy Partners, including Parent 315,640 Member’s equity: Member interest 970 Accumulated other comprehensive loss (3,905 ) Total member’s equity (2,935 ) Total liabilities and member’s equity $ 1,133,329 See Notes to Unaudited Condensed Consolidated Balance Sheet 2 DEP HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Background and Basis of Financial Statement Presentation Partnership Organization and Background DEP Holdings, LLC(“DEP GP”) is a
